Citation Nr: 1548735	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-44 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right hip subluxation.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected right hip subluxation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2003 to February 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to an evaluation in excess of 30 percent for a right hip subluxation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current evidence of record shows that for the entire period on appeal, the Veteran's right hip subluxation was productive of instability, excessive motion, and painful motion such that the disorder demonstrated at least a marked disability of the right hip.

CONCLUSION OF LAW

The current evidence of record shows that the criteria for a disability rating of 30 percent for a right hip disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250-5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board has decided to grant a disability rating in excess of 10 percent and remand the issue of entitlement to a disability rating in excess of 30 percent, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations at this time.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27.  

In this case, the Veteran's right hip subluxation has been rated as 10 percent disabling under DC 5299-5252.  As the Veteran's diagnosed right hip subluxation was not specifically listed in the rating schedule, the RO assigned a 10 percent disability rating by analogy.  Based upon the Veteran's symptoms of painful motion, instability, a single notation regarding a loss of flexion in the hip, and additional functional loss upon use, the RO rated the disability based on limitation of motion as described under DC 5252.  

Under DC 5252 (limitation of flexion of the thigh), 10, 20, 30, and 40 percent evaluations are assigned for flexion limited to 45, 30, 20, and 10 degrees, respectively.  38 C.F.R. § 4.71a.  Normal range of hip motion is defined as flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

During a January 2007 VA examination, the Veteran described recurrent subluxation of the hip with pain and instability.  She reported that it will sublux sometimes just with stepping down from the curb.  Limitation of motion was not found upon examination.  In February 2008, the Veteran underwent another VA examination, where weekly recurrent subluxation was reported.  The 2008 examiner reported the presence of pain and instability and indicated that the hip disorder interfered with the Veteran's ability to stand and walk.  Flexion of the right hip was recorded from 0 to 100 degrees and abduction was recorded as 0 to 20 degrees.  The examiner noted excessive and painful motion.

The Veteran underwent a third examination in April 2015.  At that time, the examiner noted that the Veteran's range of motion of the right hip was abnormal, with flexion from 0 to 135 degrees (10 degrees in excess of normal motion), extension from 0 to 40 degrees, abduction from 0 to 60 degrees (15 degrees in excess of normal motion), and adduction from 0 to 35 degrees.  He then noted that the Veteran's extreme flexion or abduction caused her hip to sublux.  He reported that the Veteran's hip was tender and painful, and noted that her hip disorder interfered with sitting, standing and locomotion.  He also noted that there was more movement than normal due to flail joints and fracture nonunions.  Later in the April 2015 examination report, however, the examiner indicated that there was no flail hip joint.  At that time, the Veteran reported that she was working on part-time basis due to her inability to stand, sit, or ambulate for prolonged periods as a result of her right hip disorder.

At the August 2015 Board hearing, the Veteran reported that she had excessive movement in her right hip.  She stated that she can't bear all her weight on the leg or Ti will pop out.  She stated that she will fall if she steps off a curb on her right leg rather than her left leg.  She reported that she was told there will be recurrent labral tears due to the instability.  She had also been told she will eventually need hip replacement.

The Board finds that the current evidence of record supports the use of a different diagnostic code, rather the diagnostic codes that contemplate limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5250, 5251, 5252, 5253.

Instead, the Board finds that the current evidence of record shows that the Veteran's hip disorder more closely aligns with DC 5255.  DC 5255 contemplates impairment of the femur.  For malunion of the femur, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and marked knee or hip disability, respectively.  38 C.F.R. § 4.71a.  The terms "moderate" and "marked" in the criteria under DC 5255 are not defined in the VA Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence does not show that the Veteran has an impairment of the femur, however, the Veteran's symptoms do show a marked hip disorder.  The Veteran's right hip has been shown to have excessive motion which causes her hip joint to become unstable and to sublux.  It interferes with her ability to stand, sit and walk and she has given credible testimony that her condition has caused her to fall.  The right hip disorder is also painful and requires treatment.  It is recurrent, and at times, the Veteran experiences flare-ups.  The Board finds that evaluating the entire, current evidence of record shows that the Veteran is entitled to, at least, a 30 percent disability for a marked hip disability.  

However, further development is necessary before the Board can evaluate the Veteran for a rating in excess of 30 percent.  As such, the Board will address this issue in the Remand section of this decision.  Additionally, the Board will defer any decision regarding staged ratings or an extra-schedular rating until after the AOJ complies with the Board's remand directives below.

 
ORDER

An evaluation of 30 percent for the Veteran's right hip subluxation is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case for further development.  The Veteran should be afforded another VA examination to clarify whether the Veteran has flail joint of the right hip.  Although the Veteran underwent a VA examination in April 2015, the examiner first indicated that the Veteran's right hip had more movement that normal due to flail joints and fracture nonunions.  Later in the examination report, however, the examiner indicated that the Veteran's right hip had no malunion, nonunion or flail joint.  The Veteran should thus be afforded another VA examination in order to clarify whether she has flail joint in the right hip.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the severity and manifestation of the Veteran's right hip subluxation disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the right hip disability utilizing the appropriate Disability Benefits Questionnaire.  In particular, the examiner must indicate whether or not the Veteran has flail joint of the right hip or any possible nonunion of the right femur shaft or anatomical neck.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


